                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

KENNETH JOLLY,                                  §
                                                §
             Plaintiff,                         §
                                                §
v.                                              §        Civil Action No. 3:18-CV-01000-M
                                                §
JPMORGAN CHASE & CO and CHASE                   §
BANK USA, N.A.,                                 §
                                                §
             Defendants.                        §


     ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION OF
                  THE UNITED STATES MAGISTRATE JUDGE

        The Court has under consideration the Findings, Conclusions, and Recommendation of

 United States Magistrate Judge Rebecca Rutherford dated August 2, 2019. The Court has

 reviewed the Findings, Conclusions, and Recommendation for plain error. Finding none, the Court

 accepts the Findings, Conclusions, and Recommendation of the United States Magistrate Judge.

        IT IS THEREFORE ORDERED that Defendant Chase Bank USA, N.A.’s Motion for

 Summary Judgment (ECF No. 25) is GRANTED and that all of Plaintiff’s claims against

 Defendant Chase Bank USA, N.A. are DISMISSED with prejudice.

        SO ORDERED, this 28th day of August, 2019.




                                               -1-
